Per Curiam Opinion; Concurrence by Judge Noonan
OPINION1
PER CURIAM:
This is an appeal from summary judgment. We affirm in part and reverse in part.
Choi sued defendants for various violations of his constitutional and statutory rights arising from defendants’ actions in detaining and arresting him during their search for a suspect in the shooting of an officer of the California Highway Patrol (CHP).
Violation of the Fourth Amendment. Summary judgment for the Anaheim officers who detained Choi was inappropriate. The district court erred in holding that “reasonable minds could not differ as to the validity and reasonableness of Plaintiffs stop, detention and arrest.”
Choi contends the Anaheim officers did not have reasonable suspicion or probable cause but rather detained and arrested him “because he was Asian.” The officers, in contrast, assert their conduct was justified because “Choi’s physical appearance and clothing fit the description of the suspect.”
Sufficient evidence is offered on both sides to create a jury question as to the reasonableness of the officers’ conduct.
When the officers first apprehended Choi they were presented with the following facts: (1) Choi was next to a man who was seen running from the direction of the CHP vehicle the suspect stole from his victim; (2) Choi’s clothing was similar to the suspect’s, although not identical; (3) Choi was shorter and significantly older than the suspect; (4) Choi was Korean while the suspect was Vietnamese. When defendants took Choi into “custody,” only minutes later, they removed Chdi’s wallet and discovered that his name did not match the suspect’s.
This evidence is sufficient to give rise to a jury question regarding whether the officers had reasonable suspicion to stop Choi or probable cause to arrest him, or instead acted on the basis of racial profiling. See Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); McKenzie v. Lamb, 738 F.2d 1005, 1008 (9th Cir.1984) (“[I]n a § 1983 action the factual matters underlying the judgment of reasonableness generally mean that probable cause is a question for the jury.”). Furthermore, the evidence is sufficient to raise a jury question regarding when the conduct of the Anaheim officers evolved from a stop into an arrest. See United States v. Torres-Sanchez, 83 F.3d 1123, 1127 (9th Cir.1996) (“There is no bright-line for determining when an investigatory stop crosses the line and becomes an arrest.”) (citation and internal quotations omitted); see also United States v. Del Vizo, 918 F.2d 821, 824-25 (9th Cir.1990) (concluding that an arrest occurred when officers brandishing weapons ordered the suspect to alight from his vehicle and handcuffed him).
Qualified Immunity. When CHP officer Brame assumed custody of Choi, the Anaheim officers informed him that they had seen Choi running from the vicinity of the abandoned CHP vehicle. Although this information was inaccurate, Brame had no reason to question the Anaheim officers’ statement. Under these circumstances, it was not objectively unreasonable for Brame to believe there was probable cause to arrest Choi. Qualified immunity therefore protects Officer
*1013Brame. See Alexander v. County of Los Angeles, 64 F.3d 1315, 1319 (9th Cir.1995).
Field Identification Procedure. Choi argues that defendants violated his due process rights by subjecting him to an unduly suggestive field identification procedure. The identification procedure was suggestive in that Choi was viewed in close proximity to a CHP vehicle, thereby giving rise to an inference that he was apprehended in or near the stolen CHP vehicle. Nonetheless, in view of the government’s interest in permitting witnesses to identify a suspect soon after the crime, we have rejected due process challenges to similarly suggestive identification procedures. See United States v. Jones, 84 F.3d 1206, 1209 (9th Cir.1996) (witnesses viewed suspected bank robber surrounded by police officers who were holding up items matching the disguise worn by the robber).
The district court properly granted defendants summary judgment as to -the field identification procedure.
Monell Liability. Choi has not produced sufficient evidence of a custom of Anaheim police officers to arrest persons based on racial or ethnic stereotypes to create a jury question regarding the liability of the City of Anaheim under Monell v. Dep’t of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978).
Conspiracy. Summary judgment on Choi’s conspiracy claim was appropriate because Choi presented no evidence of an agreement among the defendants to deprive him of his civil rights. See Ting v. United States, 927 F.2d 1504, 1512 (9th Cir.1991).
The Telephone Call. Summary judgment was appropriate on Choi’s claim that the defendants violated California Penal Code § 851.5 because Choi did not request a telephone call from either the Anaheim or CHP officers.
The judgment of the district court is REVERSED and the case is REMANDED for trial on Choi’s first cause of action against the individual Anaheim police officers involved in his stop and arrest. The remainder of the court’s judgment is AFFIRMED.

. Publication is pursuant to Ninth Cir. R. 36-2(g).